Cornell, J.
To give to the conduct or admission of a party the character and effect of an estoppel, it must have been fraudulent in its purpose, or, in the absence of any such express intention, so directly unjust in its result as to make out against him a clear case of culpable negligence in not having contemplated it as the natural consequence of his admission. Combs v. Cooper, 5 Minn. 200 (254;) Whitacre v. Culver, 6 Minn. 203 (297;) Same v. Same, 8 Minn. 103 (133;) Pence v. Arbuckle, 22 Minn. 417; Coleman v. Pearce, 26 Minn. 123; Andrews v. Lyon, 11 Allen, 349; Pierce v. Andrews, 6 Cush. 4.
The case at bar presents neither of these elements. The admission relied on as an estoppel is not shown to have been made to mislead and induce the plaintiff to make the purchase he afterwards did, or with any frudulent purpose whatever. No reference was made to any purchase. Defendant had no knowledge or intimation that one was contemplated, or that plaintiff was in any way interested in learning from him the ownership of the property. It is not even shown that the plaintiff at the time had any intention of buying the property, or that such an intention was suggested to him by the admission or anything that there occurred. No fault can be *364attributed to defendant on the ground.of negligence, for he had no reason to suppose that his statement as to the ownership of the property would influence the plaintiff to buy it; and the nature and circumstances of the admission were not such as would naturally, or even probably, tend to that result.
Judgment reversed.